Broyles, J.
1. Under all the evidence submitted, the jury were authorized to find that the plaintiff was not a bona fide purchaser of the note sued upon, for value and before maturity.
2. The jury having determined (as is shown by their verdict) that the plaintiff was not such a bona fide purchaser of the note sued upon, they were authorized to find, from the evidence adduced, that the defendant had a good defense to the suit. Accordingly, the verdict in favor of the defendant was not contrary to law or to the evidence.
3. The various excerpts from the charge of the court excepted to, when considered in the light of the entire charge and the facts of the case, do not contain any reversible error.

Judgment affirmed.


Hodges, J., absent.